Exhibit 10.1
Execution Version
LINE OF CREDIT PROMISSORY NOTE

         
$75,000,000
  Columbus, Ohio   April 20, 2010

BOB EVANS FARMS, INC. (the “Borrower”), an Ohio corporation, promises to pay to
the order of PNC Bank, National Association, whose address is 155 E. Broad St.,
Columbus, OH 43215 (the “Bank”), in lawful money of the United States of
America, the sum of Seventy-Five Million and 00/100 Dollars ($75,000,000.00) or
so much thereof as may be advanced and outstanding, plus interest on the unpaid
principal balance as provided below.
SECTION 1. DEFINITIONS
     As used in this Note, the following terms have the following respective
meanings:
“2008 Note Purchase Agreement” is defined in Section 5.3.
“Advance” means a LIBOR Rate Advance, a LIBOR Flex Rate Advance, or an Alternate
Base Rate Advance and “Advances” means all LIBOR Rate Advances, LIBOR Flex Rate
Advances and all Base Rate Advances under this Note.
“Affiliate” means any Person which, directly or indirectly, Controls or is
Controlled by or under common Control with, another Person, and any director or
officer thereof. The Bank is under no circumstances to be deemed an Affiliate of
the Borrower or any of its Subsidiaries.
“Alternate Base Rate” means the greater of (i) the Prime Rate or (ii) Federal
Funds Rate plus one half of one percent (0.50%).
“Alternate Base Rate Advance” means any borrowing under this Note when and to
the extent that its interest rate is determined by reference to the Alternate
Base Rate.
“Applicable Margin” means nine tenths of one percent (0.90%).
“Banking Day” means any day (other than any Saturday, Sunday or legal holiday)
on which Bank’s banking office is open to the public for carrying on
substantially all of its banking functions.
“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
subject to Title IV of ERISA or Section 412 of the IRC (other than a
Multiemployer Plan) in respect of which Borrower or any ERISA Affiliate is, or
within the immediately preceding three (3) years was, an “employer” as defined
in Section 3(5) of ERISA.
“Chase Note” means a promissory note of the Borrower and/or any Affiliate
thereof payable to the order of JPMorgan Chase Bank, N.A. dated as of
December 1, 2009, as amended from time to time, and any promissory note or other
evidence of indebtedness constituting a renewal, restatement, refinancing,
refunding, replacement or payment of the original promissory note, whether
increased or decreased in amount.
“Contract Period” means, relative to a LIBOR Unit, a period selected by
Borrower, provided, that each Contract Period shall commence on a Eurodollar
Banking Day and end one (1) month,

1



--------------------------------------------------------------------------------



 



Execution Version
two (2) months, three (3) months or six (6) months thereafter, provided, that
(a) if any Contract Period otherwise would end on a day that is not a Banking
Day, it shall end instead on the next following Banking Day and (b) if any
Contract Period commences on a day for which there is no numerical equivalent in
the calendar month in which that Contract Period is to end, it shall end on the
last calendar day of that calendar month unless such day is not a Banking Day in
which case it shall end on the next following Banking Day.
“Control” as used with respect to any Person, means the power to direct or cause
the direction of, the management and policies of that Person, directly or
indirectly, whether through the ownership of Equity Interests, by contract, or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
“Date of Reference” means, on any Banking Day, a date which is two
(2) Eurodollar Banking Days prior to the Banking Day in question
“Default Rate” means a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin plus two percent (2%).
“Delivery Day” is defined in Section 6.8.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute thereto, including without
limitation (unless the context otherwise requires), any rules or regulations
promulgated thereunder.
“ERISA Affiliate” means any (i) corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
IRC) as Borrower, (ii) partnership or other trade or business (whether or not
incorporated) under common control (within the meaning of Section 414(c) of the
IRC) with Borrower, and (iii) member of the same affiliated service group
(within the meaning of section 414(m) of the IRC) as Borrower , any corporation
described in clause (i) above or any partnership or trade or business described
in clause (ii) above.
“Eurodollar Banking Day” means any Banking Day on which banks in the London
Interbank Market deal in United States dollar deposits and on which banking
institutions are generally open for domestic and international business at the
place where Bank’s banking office is located and in New York City.
“Federal Funds Rate” means a fluctuating interest rate per annum, as in effect
at the time in question, that is the rate determined by Bank to be the opening
federal funds rate per annum paid or payable by it on the day in question in its
regional federal funds market for overnight borrowings from other banking
institutions.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America, consistently applied.
“Governmental Acts” is defined in Section 3.7.

2



--------------------------------------------------------------------------------



 



Execution Version
“Guarantor” means any Person who has guaranteed payment or performance of any of
the Liabilities.
“IRC” means the Internal Revenue Code, as amended from time to time, and any
successor statute thereto, including (unless the context requires otherwise) any
rules or regulations promulgated thereunder.
“L/C Documents” is defined in Section 3.3.
“L/C Draft” means a draft drawn on the Bank pursuant to a Letter of Credit.
“L/C Reimbursement Obligation” is defined in Section 3.5.
“Letter of Credit” means a letters of credit to be issued by the Bank pursuant
to Section 3.
“Liabilities” means all debts, obligations, and liabilities of every kind and
character of the Borrower, whether individual, joint and several, contingent or
otherwise, now or hereafter existing in favor of the Bank, including without
limitation, all liabilities, interest, costs and fees, arising under or from any
note, open account, overdraft, credit card, lease, Rate Management Transaction,
letter of credit application, endorsement, surety agreement, guaranty,
acceptance, foreign exchange contract or depository service contract, whether
payable to the Bank or to a third party and subsequently acquired by the Bank,
any monetary obligations (including interest) incurred or accrued during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceedings, regardless of whether allowed or allowable in such proceeding, and
all renewals, extensions, modifications, consolidations, rearrangements,
restatements, replacements or substitutions of any of the foregoing.
“Lien” means any mortgage, deed of trust, pledge, charge, encumbrance, security
interest, collateral assignment or other encumbrance of any kind.
“LIBOR Flex Rate” means a fluctuating rate per annum which is equal to the sum
of: (a) the Applicable Margin plus (b) One Month LIBOR, adjusted by Bank, as
necessary, at the end of each Banking Day. Bank shall not be required to notify
Borrower of any adjustment in the LIBOR Flex Rate. Borrower may, however,
request a quote of the prevailing One Month LIBOR on any Banking Day.
“LIBOR Flex Rate Advance” means any borrowing under this Note when and to the
extent that its interest rate is determined by reference to the LIBOR Flex Rate.
“LIBOR Rate” means the rate per annum (rounded upwards, if necessary, to the
next higher 1/16 of 1%) determined by Bank by dividing (a) the rate per annum
determined by Bank to equal the average rate per annum at which deposits
(denominated in United States dollars) in an amount similar to the LIBOR Unit
and with a maturity similar to the Contract Period for that LIBOR Unit are
offered to Bank at 11:00 a.m. London time (or as soon thereafter as practicable)
two (2) Eurodollar Banking Days prior to the first day of the Contract Period by
banking institutions in any Eurodollar market selected by Bank by (b) the
difference of one (1) less the Reserve Percentage.
“LIBOR Rate Advance” means any borrowing under this Note when and to the extent
that its interest rate is determined by reference to the LIBOR Rate.

3



--------------------------------------------------------------------------------



 



Execution Version
“LIBOR Unit” means the portion of the loan to which the LIBOR Rate is to apply.
“Note” means this Line of Credit Promissory Note, as the same may be amended or
restated from time to time.
“Obligor” means any Borrower, guarantor, surety, co-signer, endorser, general
partner or other Person who may now or in the future be obligated to pay any of
the Liabilities.
“One Month LIBOR” means the rate per annum (rounded upwards, if necessary, to
the next higher 1/16 of 1%) determined by Bank and equal to the average rate per
annum at which deposits (denominated in United States dollars) in an amount
similar to the principal amount of that loan and with a maturity of one
(1) month are offered at 11:00 A.M. London time (or as soon thereafter as
practicable) on the Date of Reference by banking institutions in the London,
United Kingdom market, as such interest rate is referenced and reported by the
British Bankers Association on Reuters Screen LIBOR01 Page or, if the same is
unavailable, any other generally accepted authoritative source of such interest
rate as Bank may reference from time to time
“PBGC” means The Pension Benefit Guaranty Corporation, or any successor thereto
or to the functions thereof.
“Pending Default” means a set of facts or circumstances that, upon the giving of
notice, the lapse of time, or both, would constitute an Event of Default under
this Agreement.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, joint stock association, association, bank, business
trust, trust, unincorporated organization, any foreign governmental authority,
the United States of America, any state of the United States and any political
subdivision of any of the foregoing or any other form of entity.
“Plan” means an “employee benefit plan,” as defined in Section 3(3) of ERISA,
other than a multi-employer plan, in respect of which Borrower or any ERISA
Affiliate is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.
“Preferential Payment” is defined in Section 6.5.
“Prime Rate” means a fluctuating rate per annum which is publicly announced from
time to time by Bank as being its “prime rate,” with each change in the Prime
Rate automatically, immediately, and without notice changing the interest rate
applicable to the loan. The Prime Rate is not necessarily the lowest rate of
interest then available from Bank on fluctuating-rate loans.
“Principal Payment Date” is the earlier of (i) April 19, 2011 and (ii) the
acceleration of the maturity of the indebtedness evidenced by the Note following
the occurrence of an Event of Default.
“Prior Notes” and “Prior Related Documents” are defined in Section 6.7.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate

4



--------------------------------------------------------------------------------



 



Execution Version
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, derivative transaction or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
“Related Documents” means this Note, the commitment letter dated as of the same
date as this Note, all loan agreements, credit agreements, reimbursement
agreements, security agreements, mortgages, deeds of trust, pledge agreements,
assignments, guaranties, and any other instrument or document executed in
connection with this Note or in connection with any of the Liabilities.
“Reportable Event” means a reportable event, as defined in Section 4043 of ERISA
and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation has waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided, that for purposes of this Agreement,
a failure to meet the minimum funding standard of Section 412 of the IRC and
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any waiver in accordance with Section 412(d) of the IRC.
“Reserve Percentage” means the percentage (expressed as a decimal) which Bank
determines to be the maximum (but in no case less than 1.00) reserve requirement
(including, without limitation, any emergency, marginal, special, or
supplemental reserve requirement) prescribed for “Eurocurrency liabilities” (or
any other category of liabilities that includes deposits by reference to which
the interest rate applicable to LIBOR Units is determined) under Regulation D
(as amended from time to time) of the Board of Governors of the Federal Reserve
System or under any successor regulation which Bank determines to be applicable,
with each change in such maximum reserve requirement automatically, immediately,
and without notice changing the interest rate thereafter applicable to each
LIBOR Unit, it being agreed that LIBOR Units shall be deemed Eurocurrency
liabilities subject to such reserve requirements without the benefit of any
credit for proration, exceptions or offsets.
“Subsidiary” means, as to any particular Person (the “parent”), a Person the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of the date of determination, as well as any other
Person of which fifty percent (50%) or more of the Equity Interests is at the
time of determination directly or indirectly owned, Controlled or held, by the
parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.
“Termination Event” means (i) a Reportable Event; or (ii) the complete or
partial withdrawal of Borrower or any ERISA Affiliate from a Benefit Plan during
a plan year in which Borrower or such ERISA Affiliate was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or the cessation of
operations that results in the termination of employment of 20% of Benefit Plan
participants who are employees of Borrower or any ERISA Affiliate; or (iii) the
partial or complete withdrawal of Borrower or any ERISA Affiliate from a
Multiemployer Plan; or (iv) the imposition of an obligation on Borrower, Holding
or any ERISA Affiliate to provide affected parties written notice of intent to
terminate a Benefit Plan in a distress termination described in Section 4041(c)
of ERISA; or (v) the filing of a notice of intent to terminate in whole or in
part a Benefit Plan or the treatment of a Benefit Plan amendment as a
termination or partial termination; or (vi) the institution of proceedings by
any Governmental Authority to terminate in whole or in part, or have a trustee
appointed to administer, a Benefit Plan; or (iv) any other event or condition

5



--------------------------------------------------------------------------------



 



Execution Version
which might constitute grounds for the termination of, winding up or partial
termination of winding up or the appointment of trustee to administer, any
Benefit Plan.
SECTION 2. INTEREST AND PAYMENTS
     2.1 Interest. The Advance(s) evidenced by this Note may be drawn down and
remain outstanding as up to seven (7) LIBOR Rate Advances, up to one Alternate
Base Rate Advance and up to one LIBOR Flex Rate Advance. The Borrower shall pay
interest to the Bank on the outstanding and unpaid principal amount of each
Alternate Base Rate Advance at the Alternate Base Rate plus the Applicable
Margin, on each LIBOR Rate Advance at the LIBOR Rate plus the Applicable Margin
and on each LIBOR Flex Rate Advance at the LIBOR Flex Rate. Interest shall be
calculated on the basis of the actual number of days elapsed in a year of
360 days. In no event shall the interest rate applicable to any Advance exceed
the maximum rate allowed by law. Any interest payment which would for any reason
be deemed unlawful under applicable law shall be applied to principal.
     2.2 Bank Records. The Bank shall, in the ordinary course of business, make
notations in its records of the date, amount, interest rate and, as to LIBOR
Advances, Contract Period, of each Advance hereunder, the amount of each payment
on the Advances, and other information. Such records shall, in the absence of
manifest error, be conclusive as to the outstanding principal balance of and
interest rate or rates applicable to this Note.
     2.3 Notice and Manner of Electing Interest Rates on Advances. The Borrower
shall give the Bank written notice (effective upon receipt) of the Borrower’s
intent to draw down an Advance under this Note no later than 2:00 p.m. Columbus,
Ohio time, on the date of disbursement, if the full amount of the drawn Advance
is to be disbursed as an Alternate Base Rate Advance or a LIBOR Flex Rate
Advance and no later than 11:00 a.m. Columbus, Ohio time two (2) Business Days
before disbursement, if any part of such Advance is to be disbursed as a LIBOR
Rate Advance. The Borrower’s notice must specify: (a) the disbursement date,
(b) the amount of each Advance, (c) the type of each Advance (Alternate Base
Rate Advance, LIBOR Rate Advance or LIBOR Flex Rate Advance), and (d) for each
LIBOR Rate Advance, the duration of the applicable Contract Period; provided,
however, that the Borrower may not elect an Contract Period ending after the
maturity date of this Note. Each LIBOR Rate Advance shall be in a minimum amount
of One Hundred Thousand and 00/100 Dollars ($100,000.00). All notices under this
paragraph are irrevocable. By the Bank’s close of business on the disbursement
date and upon fulfillment of the conditions set forth herein and in any other of
the Related Documents, the Bank shall disburse the requested Advances in
immediately available funds by crediting the amount of such Advances to a
Borrower’s account with the Bank.
     2.4 Conversion and Renewals. The Borrower may elect from time to time to
convert one type of Advance into another or to renew any Advance by giving the
Bank written notice no later than 2:00 p.m. Eastern time, on the date of the
conversion into or renewal of a Alternate Base Rate Advance and 11:00 a.m.
Eastern time two (2) Business Days before conversion into or renewal of a LIBOR
Rate Advance or LIBOR Flex Rate Advance, specifying: (a) the renewal or
conversion date, (b) the amount of the Advance to be converted or renewed,
(c) in the case of conversion, the type of Advance to be converted into
(Alternate Base Rate Advance, LIBOR Flex Rate Advance or LIBOR Rate Advance),
and (d) in the case of renewals of or conversion into a LIBOR Rate Advance, the
applicable Contract Period, provided that (i) the minimum principal amount of
each LIBOR Rate Advance outstanding after a renewal or conversion shall be One
Hundred Thousand and 00/100 Dollars ($100,000.00); (ii) a LIBOR Rate Advance can
only be

6



--------------------------------------------------------------------------------



 



Execution Version
converted on the last day of the Contract Period for the Advance; and (iii) the
Borrower may not elect an Contract Period ending after the maturity date of this
Note. All notices given under this paragraph are irrevocable. If the Borrower
fails to give the Bank the notice specified above for the renewal or conversion
of a LIBOR Rate Advance by 11:00 a.m. Eastern time two (2) Business Days before
the end of the Contract Period for that Advance, the Advance shall automatically
be converted to an Alternate Base Rate Advance on the last day of the Contract
Period for the Advance.
     2.5 Interest Payments. Interest on the Advances shall be paid (i) as to
Alternate Base Rate Advances and LIBOR Flex Rate Advances, in arrears on the
first day of each month, beginning with the first day of the month succeeding
the month of disbursement; and (ii) as to LIBOR Rate Advances, on the last day
of the applicable Contract Period and, as to LIBOR Rate Advances with a Contract
Period of six (6) months, also in arrears on the 90th day following the date of
the Advance.
     2.6 Principal Payments. All outstanding principal and interest is due and
payable in full on the Principal Payment Date.
     2.7 Default Rate of Interest. After a default has occurred under this Note
and is continuing, whether or not the Bank elects to accelerate the maturity of
this Note because of such default, all Advances outstanding under this Note
shall bear interest at the Default Rate from the date the Bank elects to impose
such rate. Imposition of this rate shall not affect any limitations contained in
this Note on the Borrower’s right to repay principal on any LIBOR Rate Advance
before the expiration of the Contract Period for each such Advance.
     2.8 Prepayment/Funding Loss Indemnification. The Borrower may prepay all or
any part of any Alternate Base Rate Advance or LIBOR Flex Rate Advance at any
time without premium or penalty. The Borrower shall pay the Bank amounts
sufficient (in the Bank’s reasonable opinion) to compensate the Bank for any
loss, cost, or expense incurred as a result of: (a) any payment of a LIBOR Rate
Advance on a date other than the last day of the Contract Period for the
Advance, including, without limitation, acceleration of the Advances by the Bank
pursuant to this Note or the other Related Documents; or (b) any failure by the
Borrower to borrow or renew a LIBOR Rate Advance on the date specified in the
relevant notice from the Borrower to the Bank.
     2.9 Additional Costs. If any applicable domestic or foreign law, treaty,
government rule or regulation now or later in effect (whether or not it now
applies to the Bank) or the interpretation or administration thereof by a
governmental authority charged with such interpretation or administration, or
compliance by the Bank with any guideline, request or directive of such an
authority (whether or not having the force of law), shall (a) affect the basis
of taxation of payments to the Bank of any amounts payable by the Borrower under
this Note or the other Related Documents (other than taxes imposed on the
overall net income of the Bank by the jurisdiction or by any political
subdivision or taxing authority of the jurisdiction in which the Bank has its
principal office), or (b) impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by the Bank, or (c) impose any other condition
with respect to this Note or the other Related Documents and the result of any
of the foregoing is to increase the cost to the Bank of extending, maintaining
or funding any LIBOR Rate Advance or LIBOR Flex Rate Advance or to reduce the
amount of any sum receivable by the Bank on any Advance, or (d) affect the
amount of capital required or expected to be maintained by the Bank (or any
corporation controlling the Bank) and the Bank determines that the amount of
such capital is increased by or based upon the

7



--------------------------------------------------------------------------------



 



Execution Version
existence of the Bank’s obligations under this Note or the other Related
Documents and the increase has the effect of reducing the rate of return on the
Bank’s (or its parent corporation’s) capital as a consequence of the obligations
under this Note or the other Related Documents to a level below that which the
Bank (or its controlling corporation) could have achieved but for such
circumstances (taking into consideration its policies with respect to capital
adequacy) by an amount deemed by the Bank to be material, then the Borrower
shall pay to the Bank, from time to time, upon request by the Bank, additional
amounts sufficient to compensate the Bank for the increased cost or reduced sum
receivable. Whenever the Bank shall learn of circumstances described in this
section which are likely to result in additional costs to the Borrower, the Bank
shall give prompt written notice to the Borrower of the basis for and the
estimated amount of any such anticipated additional costs. A statement as to the
amount of the increased cost or reduced sum receivable, prepared in good faith
and in reasonable detail by the Bank and submitted by the Bank to the Borrower,
shall be conclusive and binding for all purposes absent manifest error in
computation.
     2.10 Illegality. If any applicable domestic or foreign law, treaty, rule or
regulation now or later in effect (whether or not it now applies to the Bank) or
the interpretation or administration thereof by a governmental authority charged
with such interpretation or administration, or compliance by the Bank with any
guideline, request or directive of such an authority (whether or not having the
force of law), shall make it unlawful or impossible for the Bank to maintain or
fund the LIBOR Rate Advances or the LIBOR Flex Rate Advance, then, upon notice
to the Borrower by the Bank, the outstanding principal amount of the LIBOR Rate
Advances and/or LIBOR Flex Rate Advance, as the case may be, together with
accrued interest and any other amounts payable to the Bank under this Note or
the other Related Documents on account of such LIBOR Rate Advances or LIBOR Flex
Rate Advance shall be repaid (a) immediately upon the Bank’s demand if such
change or compliance with such requests, in the Bank’s judgment, requires
immediate repayment, or (b) as to LIBOR Rate Advances, at the expiration of the
last Contract Period to expire before the effective date of any such change or
request, provided, however, that subject to the terms and conditions of this
Note and the other Related Documents the Borrower shall be entitled to
simultaneously replace the entire outstanding balance of any LIBOR Rate Advance
or LIBOR Flex Rate Advance repaid in accordance with this section with an
Alternate Base Rate Advance in the same amount.
     2.11 Inability to Determine Interest Rate. If the Bank determines that
(a) quotations of interest rates for the relevant deposits referred to in the
definitions of LIBOR Rate or LIBOR Flex Rate are not being provided for purposes
of determining the interest rate on a LIBOR Rate Advance or on a LIBOR Flex Rate
Advance as provided in this Note, or (b) the relevant interest rates referred to
in the definition of LIBOR Rate or LIBOR Flex Rate do not accurately cover the
cost to the Bank of making, funding or maintaining LIBOR Rate Advances or LIBOR
Flex Rate Advances, then the Bank shall at the Bank’s option, give notice of
such circumstances to the Borrower, whereupon (i) the obligation of the Bank to
make LIBOR Rate Advances and/or a LIBOR Flex Rate Advance, as the case may be,
shall be suspended until the Bank notifies the Borrower that the circumstances
giving rise to the suspension no longer exists, and (ii) the Borrower shall
repay in full the then outstanding principal amount of each LIBOR Rate Advance,
together with accrued interest, on the last day of the then current Contract
Period applicable to the LIBOR Rate Advance and/or shall immediately repay the
amount of the LIBOR Flex Rate Advance, as applicable, provided, however, that,
subject to the terms and conditions of this Note and the other Related
Documents, the Borrower shall be entitled to simultaneously replace the entire
outstanding balance of any LIBOR Rate Advance or LIBOR Flex Rate Advance repaid
in accordance with this section with an Advance bearing interest at the
Alternate Base Rate plus the Applicable Margin in the same amount.

8



--------------------------------------------------------------------------------



 



Execution Version
     2.12 Obligations Due on Non-Business Day. Whenever any payment under this
Note becomes due and payable on a day that is not a Business Day, if no Event of
Default then exists under this Note, the maturity of the payment shall be
extended to the next succeeding Business Day, except, in the case of a LIBOR
Rate Advance, if the result of the extension would be to extend the payment into
another calendar month, the payment must be made on the immediately preceding
Business Day.
     2.13 Matters Regarding Payment. The Borrower will pay the Bank at the
Bank’s address shown above or at such other place as the Bank may designate.
Payments shall be allocated among principal, interest and fees at the discretion
of the Bank unless otherwise agreed or required by applicable law. Acceptance by
the Bank of any payment which is less than the payment due at the time shall not
constitute a waiver of the Bank’s right to receive payment in full at that time
or any other time.
     2.14 Authorization for Direct Payments (ACH Debits). To effectuate any
payment due under this Note or under any other Related Documents, the Borrower
hereby authorizes the Bank to initiate debit entries to Borrower’s account at
the Bank with an account number ending in xx996 or the account replacing such
account, and to debit the same to such account. This authorization to initiate
debit entries shall remain in full force and effect until the Bank has received
written notification of its termination in such time and in such manner as to
afford the Bank a reasonable opportunity to act on it. The Borrower represents
that the Borrower is and will be the owner of all funds in such account. The
Borrower acknowledges: (1) that such debit entries may cause an overdraft of
such account which may result in the Bank’s refusal to honor items drawn on such
account until adequate deposits are made to such account; (2) that the Bank is
under no duty or obligation to initiate any debit entry for any purpose; and
(3) that if a debit is not made because the above-referenced account does not
have a sufficient available balance, or otherwise, the payment may be late or
past due.
     2.15 Late Fee. Any principal or interest which is not paid within 10 days
after its due date (whether as stated, by acceleration or otherwise) shall be
subject to a late payment charge of five percent (5.00%) of the total payment
due, in addition to the payment of interest. The Borrower agrees to pay and
stipulates that five percent (5.00%) of the total payment due is a reasonable
amount for a late payment charge. The Borrower shall pay the late payment charge
upon demand by the Bank or, if billed, within the time specified.
     2.16 Purpose of Loan. The Borrower acknowledges and agrees that this Note
evidences a loan for a business, commercial, agricultural or similar commercial
enterprise purpose, and that no advance shall be used for any personal, family
or household purpose. The proceeds of the loan shall be used only (i) to provide
ongoing working capital, (ii) support accounts receivable and inventory,
(iii) to provide letters of credit; (iv) to support restaurant expansion; (v) to
refinance the Prior Notes; and (vi) for general corporate purposes. Letters of
Credit shall be used to support worker’s compensation obligations, self
insurance and other general corporate purposes.
     2.17 Credit Facility. The Bank has approved a credit facility to the
Borrower in a principal amount not to exceed the face amount of this Note. The
credit facility is in the form of Advances made from time to time by the Bank to
the Borrower and Letters of Credit issued by the Bank for the account of the
Borrower. This Note evidences the Borrower’s obligation to repay those advances.
The aggregate principal amount of debt evidenced by this Note is the amount
reflected from time to time in the records of the Bank. Until the earliest to
occur of maturity, any Event of Default, or any Pending Default, the Borrower
may borrow, pay down and reborrow

9



--------------------------------------------------------------------------------



 



Execution Version
under this Note subject to the terms of the Related Documents, provided,
however, that the amount of the outstanding unpaid Advances hereunder at any
time plus the aggregate face amount of all outstanding Letters of Credit shall
not exceed Seventy-Five Million Dollars ($75,000,000.00).
SECTION 3. LETTERS OF CREDIT
     3.1 The Letters of Credit. Subject to the terms and conditions of this
Agreement, the Bank will issue for the account of a Borrower, one or more
Letters of Credit denominated in U.S. dollars, from time to time during the
period commencing on the date hereof and ending on the Business Day prior to the
Principal Payment Date.
     3.2 Amounts. The Bank shall not have any obligation to and shall not
(a) issue (or amend) any Letter of Credit if on the date of issuance (or
amendment), before or after giving effect to the Letter of Credit requested
hereunder, (i) the dollar amount of all Advances, together with the face amount
of all outstanding Letters of Credit at such time would exceed the Maximum
Credit Amount at such time, or (ii) the aggregate outstanding dollar amount of
issued and outstanding Letters of Credit would exceed Twenty-Five Million
Dollars ($25,000,000.00) calculated as of the date of issuance of any Letter of
Credit; or (b) issue any Letter of Credit that has an expiration date, or amend
any Letter of Credit such that it has an expiration date, more than twelve
(12) months from the date of issuance; or (c) issue any Letter of Credit with an
issuance date later than five (5) Business Days immediately preceding the
Principal Payment Date.
     3.3 Conditions. In addition to the satisfaction of the conditions contained
in Section 4, the obligation of the Bank to issue any Letter of Credit is
subject to the satisfaction in full of the following conditions: (a) a Borrower
shall have delivered to the Bank at such times and in such manner as the Bank
may prescribe, a request for issuance of the Letter of Credit in form acceptable
to the Bank, a duly executed application for the Letter of Credit, and such
other documents, instructions and agreements as may be required pursuant to the
terms thereof (all such applications, documents, instructions, and agreements
being referred to herein as the “L/C Documents”), and the proposed Letter of
Credit shall be satisfactory to the Bank as to form and content; and (b) as of
the date of issuance no order, judgment or decree of any court, arbitrator or
governmental authority shall purport by its terms to enjoin or restrain the Bank
from issuing such Letter of Credit and no law, rule or regulation applicable to
the Bank and no request or directive (whether or not having the force of law)
from a governmental authority with jurisdiction over the Bank shall prohibit or
request that the Bank refrain from the issuance of Letters of Credit generally
or the issuance of that Letter of Credit.
     3.4 Procedure for Issuance, Extension or Amendment of Letters of Credit.
Subject to the terms and conditions hereof and provided that the applicable
conditions set forth in Section 4 hereof have been satisfied, the Bank, on the
requested date, shall issue a Letter of Credit on behalf of a Borrower in
accordance with the Bank’s usual and customary business practices. The Bank
shall not extend or amend any Letter of Credit unless the requirements of this
Section 4 are met as though a new Letter of Credit was being requested and
issued.
     3.5 Reimbursement Obligation. Borrower agrees unconditionally, irrevocably
and absolutely to pay immediately to the Bank the amount of each advance drawn
under or pursuant to a Letter of Credit or an L/C Draft related thereto (such
obligation to reimburse the Bank for an advance made under a Letter of Credit or
L/C Draft being hereinafter referred to as an “L/C Reimbursement Obligation”),
each such reimbursement to be made no later than the Business

10



--------------------------------------------------------------------------------



 



Execution Version
Day on which the Bank makes payment of each such L/C Draft. If Borrower at any
time fails to repay an L/C Reimbursement Obligation, the Borrower shall be
deemed to have elected to obtain an Advance from the Bank, as of the date of the
advance giving rise to the L/C Reimbursement Obligation in the amount of the
unpaid L/C Reimbursement Obligation. Such borrowing shall be made as of the date
of the payment giving rise to such L/C Reimbursement Obligation, automatically,
without notice and without any requirement to satisfy the conditions precedent
otherwise applicable to an Advance. Such borrowing shall constitute an Alternate
Base Rate Advance. If, for any reason, Borrower fails to repay an L/C
Reimbursement Obligation on the day such L/C Reimbursement Obligation arises,
and, for any reason, the Bank is unable to make or has no obligation to make an
Advance under the Note, then such L/C Reimbursement Obligation shall bear
interest from and after such day, until paid in full, at the Default Rate.
     3.6 Letter of Credit Fees. Borrower agrees to pay: (a) annually, in
advance, a letter of credit fee at a rate per annum equal to nine tenths of one
percent (0.90%) of the then-outstanding dollar amount available for drawing
under all issued Letters of Credit; provided, however, that during the
continuance of an Event of Default, such fee will be increased by two percent
(2%) per annum and payable upon demand; and (b) all customary fees and other
issuance, amendment, document examination, negotiation and presentment expenses
and related charges in connection with the issuance, amendment, presentation of
L/C Drafts, and the like customarily charged by the Bank with respect to standby
letters of credit.
     3.7 Letters of Credit Indemnification; Exoneration. (a) Borrower hereby
agrees to protect, indemnify, pay and save harmless the Bank from and against
any and all liabilities and costs that the Bank may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit
other than as a result of the Bank’s gross negligence or willful misconduct, as
determined by the final judgment of a court of competent jurisdiction, or
(ii) the failure of the Bank to honor a drawing under a Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto Governmental Authority (all such acts or omissions
herein called “Governmental Acts”);
          (b) As among Borrower and the Bank, Borrower assumes all risks of the
acts and omissions of, or misuse of such Letter of Credit by, the beneficiary of
any Letters of Credit. In furtherance and not in limitation of the foregoing,
the Bank shall not be responsible (in the absence of gross negligence or willful
misconduct in connection therewith, as determined by the final judgment of a
court of competent jurisdiction): (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of a Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, or other similar form of
transmission or otherwise; (v) for errors in interpretation of technical trade
terms; (vi) for any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (vii) for the misapplication by the beneficiary of a
Letter of Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of the Bank,
including without limitation, any Governmental Acts. None of the above shall
affect, impair, or prevent the vesting of the Bank’s rights or powers under this
Section 3.

11



--------------------------------------------------------------------------------



 



Execution Version
          (c) In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by the Bank under or in
connection with the Letters of Credit or any related certificates shall not, in
the absence of gross negligence or willful misconduct, as determined by the
final judgment of a court of competent jurisdiction, put the Bank, under any
resulting liability to Borrower or relieve Borrower of any of its obligations
hereunder to any such Person.
          (d) Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained this
Section 3 shall survive the payment in full of principal and interest hereunder,
the termination of the Letters of Credit and the termination of this Note.
     3.8 [Intentionally omitted]
     3.9 Evidence of Letters of Credit. (a) The L/C Reimbursement Obligations
shall also be evidenced by a reimbursement agreement in form satisfactory to the
Bank and such other certificates, documents and other papers and information as
the Bank may request.
          (b) Each Letter of Credit shall, among other things, provide for the
payment of sight drafts when presented for honor thereunder in accordance with
the terms thereof and when accompanied by the documents described therein and
each Letter of Credit request and each Letter of Credit shall be subject to the
Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any amendments or
revisions thereof, and, to the extent not inconsistent therewith, the laws of
the State of Ohio.
          (c) Borrower shall authorize and direct the Bank with respect to each
Letter of Credit to name Borrower as the “Account Party” therein, shall deliver
to the Bank all instruments, documents, and other writings and property pursuant
to such Letter of Credit and shall accept and rely upon the Bank’s instructions
and agreements with respect to all matters arising in connection with such
Letter of Credit or the application therefor.
          (d) In connection with all Letters of Credit issued or caused to be
issued by the Bank under this Agreement, Borrower hereby appoints the Bank, or
its designee, as its attorney, with full power and authority (i) to sign or
endorse such Borrower’s name upon any warehouse or other receipts, letter of
credit applications and acceptance; and (ii) to complete in Borrower’s name or
in the Bank’s name or in the name of the Bank’s designee, any transaction,
obtain the necessary documents in connection therewith, and collect the proceeds
thereof. Neither the Bank nor its attorneys will be liable for any acts or
omissions nor for any error of judgment or mistakes of fact or law, except for
the Bank’s gross negligence or willful misconduct, as determined by the final
judgment of a court of competent jurisdiction. This power, being coupled with an
interest, is irrevocable so long as any Letters of Credit remain outstanding.
     SECTION 4. CONDITIONS PRECEDENT TO ADVANCES
     4.1 Initial Advance. The Bank will be obligated to make the initial advance
hereunder only after the Bank shall have received from Borrower each of
following items in form and substance satisfactory to the Bank: (a) this Note;
(b) a closing certificate of the Borrower as to the accuracy of the
representations and warranties, compliance with covenants and absence of
defaults or events that with the passing of time would constitute events of
default, and absence of any material adverse change; (c) resolutions and copies
of corporate documents in form and

12



--------------------------------------------------------------------------------



 



Execution Version
substance satisfactory to the Bank; (d) receipt of any necessary regulatory
approvals and licenses and the absence of any regulatory prohibitions and
expenses; (e) payment of all fees and expenses; and (f) the delivery of such
additional documentation as the Bank may reasonably request.
     4.2 Conditions Precedent to Subsequent Advances. The Bank shall not be
required to make any disbursement or advance subsequent to the initial
disbursement or initial advance under theNote, unless on the applicable date
that each such advance is to be made:
          (a) The warranties and representations set forth in this Note and each
of the representations and warranties contained in any Related Document at any
time shall be true and correct on and as of such date with the same effect as
though such warranty or representation had been made on and as of such date,
except to the extent that such warranty or representation is stated to expressly
relate solely to an earlier date;
          (b) Borrower shall have complied and shall then be in compliance with
all the terms, covenants and conditions of this Note, and no Event of Default or
Pending Default shall have occurred and be continuing on such date or after
giving effect to the advances requested to be made; and
          (c) No material adverse change shall have occured in: (i) the
reputation, Property, financial condition, business, assets, affairs, prospects,
liabilities, or operations of any Obligor or any of its Subsidiaries; or
(ii) any Obligor’s ability to perform its obligations under this Note or any of
the Related Documents.
Each request for an advance or conversion or continuation of an advance
hereunder shall constitute a warranty and representation by Borrower that each
of the conditions contained in this Section 4.2 has been satisfied.
SECTION 5. REPRESENTATIONS, WARRANTIES AND COVENANTS
     5.1 Bank’s Right of Setoff. The Bank retains all rights of setoff that the
Bank may have by law, in equity or otherwise.
     5.2 Liens. The Borrower shall not create or permit to exist any Lien on any
of its property, real or personal, except: (1) existing Liens ; (2) Liens to the
Bank; (3) Liens incurred in the ordinary course of business securing current
non-delinquent liabilities for taxes, worker’s compensation, unemployment
insurance, social security and pension liabilities; (4) reservations,
exceptions, encroachments, easements, rights of way, covenants, conditions,
restrictions, leases and other similar title exceptions or encumbrances
affecting real property; (5) Liens in favor of banks and other financial
institution investors on a pro rata basis; (6) purchase money security
interests; (7) Liens in respect to judgments not constituting an event of
default under this Note that are being contested in good faith; and (8) notice
filings by any creditor in respect of any operating leases.
     5.3 Certificate of Senior Financial Officer. The Borrower shall deliver to
the Bank, at the Bank’s address first set forth above, Attn: George M. Gevas,
Senior Vice President, each officer’s certificate (together with all
attachments) to be delivered pursuant to Section 7.2 of that certain Note
Purchase Agreement dated as of July 28, 2008 with respect to $40,000,000 6.39%
Senior Notes, Series A Due July 28, 2014 and $30,000,000 6.39% Senior Notes,
Series B Due July 28, 2013, as amended by the First Amendment to Note Purchase
Agreement dated February

13



--------------------------------------------------------------------------------



 



Execution Version
24, 2009 (as amended from time to time, the “2008 Note Purchase Agreement”), at
the same time such certificate is delivered under the 2008 Note Purchase
Agreement; provided, that in the event that the 2008 Note Purchase Agreement
ceases to be in force, Borrower will continue deliver to the Bank all officer’s
certificates, with all attachments that would have been required under the 2008
Note Purchase Agreement were it in effect, and showing compliance with the
covenants contained in the 2008 Note Purchase Agreement except Section 10.1
Consolidated Net Worth, which need not be contained in the officer’s
certificate.
     5.4 Representations by Borrower. The Borrower represents, warrants and
agrees that each of the following is true and will remain true and correct until
the later of maturity or the date on which all Liabilities evidenced by this
Note are paid in full: (a) the execution and delivery of this Note and the
performance of the obligations it imposes do not violate any law, conflict with
any agreement by which it is bound, or require the consent or approval of any
other Person; (b) this Note is a valid and binding agreement of the Borrower,
enforceable according to its terms, except as may be limited by bankruptcy,
insolvency or other laws affecting the enforcement of creditor’s rights
generally and by general principles of equity; (c) all balance sheets, profit
and loss statements, other financial statements and applications for credit
furnished to the Bank in connection with the Liabilities are accurate and fairly
reflect the financial condition of the Persons to which they apply on their
effective dates, including contingent liabilities of every type, which financial
condition has not materially and adversely changed since those dates; (d)(i) it
is duly organized, validly existing and in good standing under the laws of the
state where it is organized and in good standing in each state where it is doing
business; and (ii) the execution and delivery of this Note and the performance
of the obligations it imposes (A) are within its powers and have been duly
authorized by all necessary action of its governing body, and (B) do not
contravene the terms of its articles of incorporation or organization, its
by-laws, regulations or any partnership, operating or other agreement governing
its organization and affairs.
     5.5 [Intentionally omitted]
     5.6 Reporting. Borrower shall deliver the following to the Bank, in
addition to the certificates described in Section 5.3, a copy of each
certificate, notice, statement or report sent pursuant to Section 7.1 of the
2008 Note Purchase Agreement.
SECTION 6. DEFAULT
     6.1 Events of Default/Acceleration. If any of the following events occurs
(each, an “Event of Default”), this Note shall become due immediately, without
notice, at the Bank’s option:
          (a) Any Obligor fails to pay when due: (i) any of the Liabilities, or
(ii) any amount payable with respect to any of the Liabilities, or under this
Note or any other Related Document, or (iii) any other debt to any Person or any
amount payable with respect to any other agreement or instrument evidencing
other debt to any Person that is outstanding in an aggregate principal amount of
at least $10,000,000.00 beyond any period of grace provided with respect
thereto.
          (b) Any Obligor: (i) fails to observe or perform or otherwise violates
any other material term, covenant, condition or agreement of any of the Related
Documents; (ii) makes any materially incorrect or misleading representation,
warranty, or certificate to the Bank; (iii) makes any materially incorrect or
misleading representation in any financial statement or other

14



--------------------------------------------------------------------------------



 



Execution Version
information delivered to the Bank; (iv) defaults under the terms of any
agreement or instrument relating to any debt for borrowed money (other than the
debt evidenced by the Related Documents) and the effect of such default will
allow the creditor to declare the debt due before its stated maturity (without
regard to requirements for voting or any other conditions prior to acceleration
of the debt); (v) defaults under the terms of the Chase Note, the 2008 Note
Purchase Agreement or any promissory note executed in connection with the 2008
Note Purchase Agreement, subject to any cure periods applicable to such default
in the Chase Note or 2008 Note Purchase Agreement.
          (c) (i) There is a default under the terms of any Related Document,
(ii) any Obligor terminates or revokes or purports to terminate or revoke its
guaranty or any Obligor’s guaranty becomes unenforceable in whole or in part,
(iii) any Obligor fails to perform promptly under its guaranty, or (iv) any
Obligor fails to comply with, or perform under any agreement, now or hereafter
in effect, between the Obligor and the Bank, or any Affiliate of the Bank or
their respective successors and assigns.
          (d) The occurrence of a Termination Event or any event occurs that
would permit the PBGC to terminate any Benefit Plan of any Obligor or any
Subsidiary of any Obligor.
          (e) Borrower, any Obligor, or any Significant Subsidiary (as such term
is defined in the 2008 Note Purchase Agreement): (i) becomes insolvent or unable
to pay its debts as they become due; (ii) makes an assignment for the benefit of
creditors; (iii) consents to the appointment of a custodian, receiver, or
trustee for itself or for a substantial part of its Property; (iv) commences any
proceeding under any bankruptcy, reorganization, liquidation, insolvency or
similar laws; (v) conceals or removes any of its Property, with intent to
hinder, delay or defraud any of its creditors; (vi) makes or permits a transfer
of any of its Property, which may be fraudulent under any bankruptcy, fraudulent
transfer or similar law; or (vii) makes a transfer of any of its Property to or
for the benefit of a creditor at a time when other creditors similarly situated
have not been paid.
          (f) A custodian, receiver, or trustee is appointed for any Obligor or
any of its Subsidiaries or for a substantial part of their respective Property.
          (g) Any Obligor or any of its Subsidiaries, without the Bank’s written
consent: (i) liquidates or is dissolved; (ii) merges or consolidates with any
other Person; (iii) leases, sells or otherwise conveys a material part of its
assets or business outside the ordinary course of its business; (iv) leases,
purchases, or otherwise acquires a material part of the assets of any other
Person, except in the ordinary course of its business; or (v) agrees to do any
of the foregoing; provided, however, that an Obligor or any Subsidiary of an
Obligor may merge or consolidate with any other Subsidiary of an Obligor or with
an Obligor (an “Intercompany Merger”) and an Obligor or any Subsidiary of an
Obligor may convey a material part of its assets or business outside of the
ordinary course of business to an Obligor or any Subsidiary of an Obligor (an
“Intercompany Transfer”) as long as (x) in the case of either an Intercompany
Merger or Intercompany Transfer, the Borrower is the surviving entity or
ultimate transferee of the assets; or (y) in the case of any Intercompany Merger
or Intercompany Transfer involving the Borrower, the survivor or transferee
(other than the Borrower) has executed a joinder agreement in form and substance
satisfactory to the Bank becoming obligated on this Note as a “Borrower,” and
all guarantors have executed guaranties of the indebtedness of such survivor or
transferee to the Bank; or (z) in the case of any Intercompany Merger or
Intercompany Transfer involving a Guarantor, the survivor or transferee (other
than the Borrower) has executed a guaranty of the

15



--------------------------------------------------------------------------------



 



Execution Version
indebtedness of the Borrower. Neither an Intercompany Merger nor an Intercompany
Transfer will have the effect of releasing any Obligor from any of the
Liabilities.
          (h) Proceedings are commenced under any bankruptcy, reorganization,
liquidation, or similar laws against any Obligor or any of its Subsidiaries and
remain undismissed for thirty (30) days after commencement; or any Obligor or
any of its Subsidiaries consents to the commencement of those proceedings.
          (i) Any judgment in excess of 5% of Consolidated Total Assets (as such
term is defined in the 2008 Note Purchase Agreement) is entered against any
Obligor or any of its Significant Subsidiaries (as such term is defined in the
2008 Note Purchase Agreement), or any attachment, seizure, sequestration, levy,
or garnishment is issued against any Property of any Obligor or any of its
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within
60 days after the expiration of such stay.
          (j) Any material adverse change occurs in: (i) the reputation,
Property, financial condition, business, assets, affairs, prospects,
liabilities, or operations of any Obligor or any of its Subsidiaries; or
(ii) any Obligor’s ability to perform its obligations under this Note or any of
the Related Documents.
Except as expressly provided to the contrary in this Note or any of the other
Related Documents, the Bank shall not exercise its option to accelerate the
maturity of this Note upon the occurrence of a default unless the default has
not been fully cured (i) within five (5) days after its occurrence, if the
condition, event or occurrence giving rise to such default can be cured by the
payment of money, or (ii) within thirty (30) days after its occurrence, if the
condition, event or occurrence giving rise to such default is of a nature that
it can be cured only by means other than the payment of money. Provided, however
, that the Borrower shall have no cure rights if the condition, event or
occurrence giving rise to the default: (a) is described in any of clauses
(c)(ii), (e), (f), (g), or (h) above or (b) constitutes a breach of any covenant
in any of the Related Documents prohibiting the sale or transfer of any assets
of any Borrower; or (c) during the twelve (12) month period immediately
preceding the occurrence of the default, either (i) the same default has
occurred or (ii) three (3) or more other defaults of any nature have occurred.
Notwithstanding the existence of any cure period, the Bank shall have no
obligation to extend credit governed by this Note, whether by advance,
disbursement of a loan or otherwise after the occurrence of any default or event
which with the giving of notice or the passage of time or both could become a
default or during any cure period. The inclusion of any cure period in this Note
shall have no bearing on the due dates for payments under any of the Related
Documents, whether for purposes of calculating late payment charges or
otherwise.
     6.2 Remedies. If this Note is not paid at maturity, whether by acceleration
or otherwise, the Bank shall have all of the rights and remedies provided by any
law or agreement, in equity or otherwise. The Borrower is liable to the Bank for
all reasonable costs and expenses of every kind incurred (or charged by internal
allocation) in connection with the negotiation, preparation, execution, filing,
recording, modification, supplementing and waiver of this Note or the other
Related Documents and the making, servicing and collection of this Note or the
other Related Documents and any other amounts owed under this Note or the other
Related Documents, including without limitation reasonable attorneys’ fees and
court costs. These costs and expenses include without limitation any costs or
expenses incurred by the Bank in any bankruptcy, reorganization, insolvency or
other similar proceeding.

16



--------------------------------------------------------------------------------



 



Execution Version
     6.3 Waivers. Each Obligor waives: (a) to the extent not prohibited by law,
all rights and benefits under any laws or statutes regarding sureties, as may be
amended; (b) any right to receive notice of the following matters before the
Bank enforces any of its rights: (i) the Bank’s acceptance of this Note,
(ii) any credit that the Bank extends to the Borrower, (iii) any demand,
diligence, presentment, dishonor and protest, or (iv) any action that the Bank
takes regarding the Borrower, anyone else, or any of the Liabilities, that it
might be entitled to by law, under any other agreement, in equity or otherwise;
(c) any right to require the Bank to proceed against the Borrower, any other
Obligor, or pursue any remedy in the Bank’s power to pursue; (d) any defense
based on any claim that any endorser’s or other Obligor’s obligations exceed or
are more burdensome than those of the Borrower; (e) the benefit of any statute
of limitations affecting liability of any endorser or other Obligor or the
enforcement hereof; (f) any defense arising by reason of any disability or other
defense of the Borrower or by reason of the cessation from any cause whatsoever
(other than payment in full) of the obligation of the Borrower for the
Liabilities; and (g) any defense based on or arising out of any defense that the
Borrower may have to the payment or performance of the Liabilities or any
portion thereof. Each Obligor consents to any extension or postponement of time
of its payment without limit as to the number or period, to the addition of any
other Person, and to the release or discharge of, or suspension of any rights
and remedies against, any Obligor. The Bank may waive or delay enforcing any of
its rights without losing them. Any waiver affects only the specific terms and
time period stated in the waiver. No modification or waiver of any provision of
this Note is effective unless it is in writing and signed by the Person against
whom it is being enforced.
     6.4 Rights of Subrogation. Each Obligor waives and agrees not to enforce
any rights of subrogation, contribution or indemnification that it may have
against the Borrower, any other Obligor, until the Borrower and such Obligor
have fully performed all their obligations to the Bank, even if those
obligations are not covered by this Note.
     6.5 Reinstatement. The Borrower agrees that to the extent any payment or
transfer is received by the Bank in connection with the Liabilities evidenced by
this Note, and all or any part of the payment or transfer is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be transferred or repaid by the Bank or transferred or paid over to a trustee,
receiver or any other Person, whether under any bankruptcy act or otherwise (any
of those payments or transfers is hereinafter referred to as a “Preferential
Payment”), then this Note shall continue to be effective or shall be reinstated,
as the case may be, even if all those Liabilities have been paid in full and
whether or not the Bank is in possession of this Note, or whether the Note has
been marked paid, released or canceled, or returned to the Borrower and, to the
extent of the payment, repayment or other transfer by the Bank, the Liabilities
or part intended to be satisfied by the Preferential Payment shall be revived
and continued in full force and effect as if the Preferential Payment had not
been made.
     6.6 Governing Law and Venue. This Note shall be governed by and construed
in accordance with the laws of the State of Ohio (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this Note may be brought by the Bank in
any state or federal court located in the State of Ohio, as the Bank in its sole
discretion may elect. By the execution and delivery of this Note, the Borrower
submits to and accepts, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of those courts. The Borrower
waives any claim that the State of Ohio is not a convenient forum or the proper
venue for any such suit, action or proceeding.
     6.7 Amendment, Restatement and Extension. This Note is given in
replacement, renewal and/or extension of, but not in extinguishment of the
indebtedness evidenced by (i) those

17



--------------------------------------------------------------------------------



 



Execution Version
certain Master Grid Notes, each dated as of December 24, 2008, and in the
aggregate original principal amount of Thirty Five Million and 00/100 Dollars
($35,000,000.00), made by each of BEF REIT, Inc. (a predecessor of Borrower) and
BEF Holding Co., Inc. (a predecessor of Borrower) and (ii) those certain Master
Grid Notes, each dated as of July 19, 2007, in the aggregate original principal
amount of One Hundred Million Dollars ($100,000,000.00), made by each of BEF
REIT, Inc. (a predecessor of Borrower) and BEF Holding Co., Inc. (a predecessor
of Borrower), including previous renewals or modifications thereof, if any
(collectively, the “Prior Notes” and together with all loan agreements, credit
agreements, reimbursement agreements, security agreements, mortgages, deeds of
trust, pledge agreements, assignments, guaranties, and any other instrument or
document executed in connection with the Prior Notes, the “Prior Related
Documents”), and is not a novation thereof. All interest evidenced by the Prior
Notes shall continue to be due and payable until paid. The Borrower fully,
finally, and forever releases and discharges the Bank and its successors,
assigns, directors, officers, employees, agents, and representatives (each a
“Bank Party”) from any and all causes of action, claims, debts, demands, and
liabilities, of whatever kind or nature, in law or equity, of the Borrower,
whether now known or unknown to the Borrower (i) in respect of the Liabilities
evidenced by the Prior Notes and the Prior Related Documents, or of the actions
or omissions of any Bank Party in any manner related to the Liabilities
evidenced by the Prior Notes or the Prior Related Documents and (ii) arising
from events occurring prior to the date of this Note. The provisions of this
Note are effective on the date that this Note has been executed by all of the
signers and delivered to the Bank.
     6.8 Miscellaneous. If more than one Borrower executes this Note: (i) each
Borrower is liable jointly and severally for the Liabilities evidenced by this
Note; (ii) the term “Borrower” means any one or more of them; and (iii) the
receipt of value by any one of them constitutes the receipt of value by the
others. This Note binds the Borrower and its successors, and benefits the Bank,
its successors and assigns. Any reference to the Bank includes any holder of
this Note. Section headings are for convenience of reference only and do not
affect the interpretation of this Note. Any notices and demands under or related
to this Note shall be in writing and delivered to the intended party at its
address stated herein, and if to the Bank, at its main office if no other
address of the Bank is specified herein, by one of the following means: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by
certified mail, postage prepaid, with return receipt requested. Notice shall be
deemed given: (a) upon receipt if delivered by hand; (b) on the Delivery Day
after the day of deposit with a nationally recognized courier service; or (c) on
the third Delivery Day after the notice is deposited in the mail. “Delivery Day”
means a day other than a Saturday, a Sunday, or any other day on which national
banking associations are authorized to be closed. Any party may change its
address for purposes of the receipt of notices and demands by giving notice of
such change in the manner provided in this provision. This Note and the other
Related Documents embody the entire agreement between the Borrower and the Bank
regarding the terms of the loan evidenced by this Note and supersede all oral
statements and prior writings relating to that loan. No delay on the part of the
Bank in the exercise of any right or remedy waives that right or remedy. No
single or partial exercise by the Bank of any right or remedy precludes any
other future exercise of it or the exercise of any other right or remedy. No
waiver or indulgence by the Bank of any default is effective unless it is in
writing and signed by the Bank, nor shall a waiver on one occasion bar or waive
that right on any future occasion. The rights of the Bank under this Note and
the other Related Documents are in addition to other rights (including without
limitation, other rights of setoff) the Bank may have contractually, by law, in
equity or otherwise, all of which are cumulative and hereby retained by the
Bank. If any provision of this Note cannot be enforced, the remaining portions
of this Note shall continue in effect. The Borrower agrees that the Bank may
provide any information or knowledge the Bank may have about the Borrower or
about any matter relating to this Note or the Related Documents to The PNC
Financial Services Group, Inc., or any of its Subsidiaries or Affiliates or
their successors, or

18



--------------------------------------------------------------------------------



 



Execution Version
to any one or more purchasers or potential purchasers of this Note or the
Related Documents. The Borrower agrees that the Bank may at any time sell,
assign or transfer one or more interests or participations in all or any part of
its rights and obligations in this Note to one or more purchasers whether or not
related to the Bank.
     6.9 Expenses. Borrower agrees to pay all reasonable costs and expenses
incidental to or in connection with this Note, any Related Document or any
service provided by the Bank, the enforcement of the Bank’s rights in connection
with any of the foregoing, any amendment, supplement or modification of this
Note or any other Related Document, any litigation, contest, dispute, proceeding
or action in any way relating to this Note or any Related Document, whether any
of the foregoing are incurred prior to or after maturity, the occurrence of an
Event of Default, or the rendering of a judgment. Such costs shall include, but
not be limited to, reasonable fees and out of pocket expenses of the Bank’s
counsel. The provisions of this Section 6.9 shall survive the termination of
this Note and the Related Documents.
     6.10 Government Regulation . The Borrower shall not (a) be or become
subject at any time to any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits the Bank from making any advance or extension of credit
to the Borrower or from otherwise conducting business with the Borrower, or
(b) fail to provide documentary and other evidence of the Borrower’s identity as
may be requested by the Bank at any time to enable the Bank to verify the
Borrower’s identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318.
     6.11 USA PATRIOT ACT NOTIFICATION. The following notification is provided
to the Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if the Borrower is an individual, the Bank will ask
for the Borrower’s name, taxpayer identification number, residential address,
date of birth, and other information that will allow the Bank to identify the
Borrower, and if the Borrower is not an individual, the Bank will ask for the
Borrower’s name, taxpayer identification number, business address, and other
information that will allow the Bank to identify the Borrower. The Bank may also
ask, if the Borrower is an individual, to see the Borrower’s driver’s license or
other identifying documents, and if the Borrower is not an individual, to see
the Borrower’s legal organizational documents or other identifying documents.
     6.12 WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT
NOT PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER
FROM THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES.
     6.13 JURY WAIVER. THE BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF)
HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT
TO HAVE A JURY PARTICIPATE IN

19



--------------------------------------------------------------------------------



 



Execution Version
RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN
THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR
THE OTHER RELATED DOCUMENTS. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK
TO PROVIDE THE FINANCING EVIDENCED BY THIS NOTE.
[Signature page follows]

20



--------------------------------------------------------------------------------



 



Execution Version
Executed and delivered at Columbus, Ohio as of the date set forth above.

            BORROWER:

BOB EVANS FARMS, INC.
      By:   /s/ Tod P. Spornhauer         Tod P. Spornhauer        Its: Chief
Financial Officer        Address:

3776 South High Street
Columbus, OH 43207
                       

Signature page to Line of Credit Note

21